

116 HR 7328 IH: Community Services Block Grant Enhancement Act of 2020
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7328IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. DeSaulnier (for himself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo make temporary changes to grants made under the Community Services Block Grant Act to facilitate local coronavirus relief.1.Short titleThis Act may be cited as the Community Services Block Grant Enhancement Act of 2020.2.Distribution of certain funds appropriated for the Community Services Block Grant Act(a)Distribution of CARES Act funds to StatesSection 675B(b)(3) of the Community Services Block Grant Act (42 U.S.C. 9906(b)(3)) shall not apply with respect to funds appropriated by the CARES Act (Public Law 116–136) to carry out the Community Services Block Grant Act (42 U.S.C. 9901 et seq.).(b)Increased poverty lineFor purposes of carrying out the Community Services Block Grant Act (42 U.S.C. 9901 et seq.) with any funds appropriated for any of the fiscal years 2020, 2021, and 2022 for such Act, the term poverty line as defined in section 673(2) of such Act (42 U.S.C. 9902(2)) means 200 percent of the poverty line otherwise applicable under such section (excluding the last sentence of such section) without regard to this subsection.(c)Distribution of CARES Act funds by States to eligible entitiesFunds appropriated by the CARES Act (Public Law 116–136) to carry out the Community Services Block Grant Act (42 U.S.C. 9901 et seq.) and received by a State shall be made available to eligible entities (as defined in section 673(1)(A) of such Act (42 U.S.C. 9902(1)(A)) not later than either 30 days after such State receives such funds or 30 days after the date of the enactment of this Act, whichever occurs later.